FATERSON, Circuit Justice,
charged the jury, that.' though the statute had beuingly altered the common law, in so far as to permit the truth to be given in evidence, yet, unless the justification came up to the charge, it was no defence. Here it Avas for the jury to determine . whether the violent language applied to the marshal as descriptive of his treatment of Colonel Lyon, had been sustained by the evidence. If it had not, no de-fence had been made out. As to the charge against the administration of selecting Tories “who shared in the desolation of our homes,” &e., no attempt at justification has been made. If the jury, therefore, believe, beyond reasonable doubt, that the intent Avas defamatory, and the publication was made, they must convict. Nor was it necessary that the defendant should have written the defamatory matter. If it was issued in his paper, it is enough.
The jury, after a short deliberation, returned a verdict of guilty, and the court sentenced the defendant to a fine of two hundred dollars, and an imprisonment of two months..
In 1844 an act passed congress refunding this fine to the representatives of the defendant, with over forty years’ interest
Of Mr. Haswell himself, who for some' time was an active and useful citizen of Vermont, I have gathered the following particulars: He was born at Portsmouth, England, in the year 1750. His family were attached to the navy of'Great Britain, and he had several brothers who became officers in that service. Taking a dislike to a seafaring life, he found his way to the New World, under the protection of some friends, and landed at Philadelphia, where he met his cousin. Susannah Hasw .11, who had married a gentleman by the name of Rawson. Mrs. Rawson was distinguished for her literary acquirements, and was the author of one of the first of American novels, entitled “Trials of the Human Heart.” Soon after the arrival of Mr. Haswell in this country, the war of the Revolution broke out, and, as he had determined to make America his home, he engaged in the • Continental service, in defense of her liberties, and periled his life at the battle of Monmouth. After leaving the army, he went to Boston, and thence to Worcester, where he became ’ acquainted with Isaiah Thomas, the celebrated veteran of the press, who was then extensively engaged in the business of printing, and, under the patronage of Mr. Thomas, acquired a thorough knowledge of the printer's art. Shortly after this, on Mr. Thomas' relinquishing his business, his office passed into the hands of Air. Haswell. who did not long retain it, but went first to Hartford, Connecticut, and thence to Springfield. Alassachusetts, in the prosecution of his affairs. Not meeting in either place with the success ho desired, he was induced by earnest solicitation, and offers of pecuniary advantage, to turn his attention to the state of Vermont, then called the “New Hampshire Grants ” He accordingly removed to Ben-nington, and. in the month of June, 1783, in connection with Air. David Russell, he established the Vermont Gazette, which, from that time to the present, has been published by Mr. Haswell and his descendants, and is probably one of the oldest newspaper establishments in the United States. After the adoption of the constitution, and the admission of Vermont to the Union. Air. Russell was appointed by General Washington collector of the revenue for the district of Vermont. and disposed of his interest in the Gazette to Air. Haswell, who thus became sole proprietor. At the period of the commencement of the Gazette, in 1783. the Revolutionary War had indeed been brought to a close, but there remained for the “New Hampshire Grants” a controversy with New York and New Hampshire, respecting the rightful jurisdiction over the territory, which Avas scarcely less embittered than the national struggle, in securing the glorious issue of which Vermont had borne so conspicuous a part. This contest, surviving the Revolution, had been *220marked by measures on the part of the enemies of the “grants,” which were calculated to subject to severe tests the firmness and patriotism of the people. Yet they had rejected with scorn the offers of annexation to the neighboring province of Canada, which were made to them by the emissaries of Britain. Under the guidance of their statesmen, the Allens, Chittendeus, and others, they had found time and inclination, in the midst of a strife for existence itself, to contribute largely to the success of our national arms. By the time the constitution was adopted, however, this controversy with New York and New Hampshire had been closed, and the state of Vermont was admitted into the Union on the 4th of March, 1791. In bringing about this result, the public press contributed largely, and Mr. Haswell was conspicuous among those who conducted it, both for his devotion to the cause of independence, and his ability in maintaining it He possessed the unlimited confidence of the leading men of the state, and rewarded it by a faithful support of the public interests. Previous to the admission of the state, post-offices were established at various places in it, and Mr. Haswell was appointed postmaster-general for the “grants.” Bennington was at this time the focus of the state. Here the committee of safety held their most important sessions. Govern- or Chittenden resided in the neighbouring town of Arlington, and Col. Ethan Allen was for some time an inmate in the family of Mr. Haswell. After the admission of Vermont into the Union, and until near the close of Washington’s administration in 1797, there existed comparatively little diversity of political opinion; but, when the next presidential election approached, the people were soon marshalled in the two great parties, into which the country began to be divided. Mr. Haswell attached himself with great earnestness to the Democratic ranks, and the publication of the alleged libellous passages, given in the text, was notan unnatural consequence. The indignities with which he was treated were for a long time the subject of bitter party agitation. "He was arrested,” it was said, “at night, and notified to prepare for a journey to Rutland early in the morning. Accordingly, at a very early hour, Mr. Haswell, although in veiy poor health, and totally unaccustomed to riding, was compelled to mount a horse, and ride sixty miles through the rain on a cold day in October, to the jail at Rutland. Here he was thrown into a filthy prison at midnight, notwithstanding his entreaties to bt permitted to dry his clothes, which were saturated with the rain, and to re-lióse himself in decent quarters, after the fatigue of his journey. Several of the most responsible men in Rutland offered any security the marshal might demand, to induce him to grant these requests. but in vain. The prisoner was thrown into the prison, and never afterwards recovered entirely from the shock thus given to his health. From Rutland he was taken the next morning to Windsor, where he was to be tried. His sentence was rigidly carried out. and he was remanded to the jail at Bennington to fulfil his imprisonment. At the expiration of his sentence, an immense concourse of people from the neigh-bouring county assembled to welcome him back to liberty, and to signalize their disapprobation of his imprisonment. He marched forth from his quarters at the jail to the tune of Yankee Doodle, played by a band, while the discharge of cannon signified the general satisfaction at his release.” Mr. Haswell immediately resumed the publication of the Gazette, which he continued nearly down to the time of his death, which occurred on the 22d of May. 181(1. in his 00th year. Mr. Haswell was highly respected, not only by his friends, but by his political opponents. He was distinguished in private life by exemplary conduct in the discharge of his duty's, and by his devotion to the moral and religious improvement of society.